Name: 2001/870/EC: Council Decision of 3 December 2001 on the conclusion of the Agreements in the form of an Exchange of Letters between the European Community and, on the one hand, Barbados, Belize, the Republic of Congo, Fiji, the Cooperative Republic of Guyana, the Republic of CÃ ´te d'Ivoire, Jamaica, the Republic of Kenya, the Republic of Madagascar, the Republic of Malawi, the Republic of Mauritius, the Republic of Suriname, Saint Kitts and Nevis, the Kingdom of Swaziland, the United Republic of Tanzania, the Republic of Trinidad and Tobago, the Republic of Uganda, the Republic of Zambia, the Republic of Zimbabwe and, on the other hand, the Republic of India on the supply of raw cane sugar to be refined
 Type: Decision
 Subject Matter: beverages and sugar;  European construction;  economic geography;  trade;  Asia and Oceania
 Date Published: 2001-12-08

 Avis juridique important|32001D08702001/870/EC: Council Decision of 3 December 2001 on the conclusion of the Agreements in the form of an Exchange of Letters between the European Community and, on the one hand, Barbados, Belize, the Republic of Congo, Fiji, the Cooperative Republic of Guyana, the Republic of CÃ ´te d'Ivoire, Jamaica, the Republic of Kenya, the Republic of Madagascar, the Republic of Malawi, the Republic of Mauritius, the Republic of Suriname, Saint Kitts and Nevis, the Kingdom of Swaziland, the United Republic of Tanzania, the Republic of Trinidad and Tobago, the Republic of Uganda, the Republic of Zambia, the Republic of Zimbabwe and, on the other hand, the Republic of India on the supply of raw cane sugar to be refined Official Journal L 325 , 08/12/2001 P. 0021 - 0022Council Decisionof 3 December 2001on the conclusion of the Agreements in the form of an Exchange of Letters between the European Community and, on the one hand, Barbados, Belize, the Republic of Congo, Fiji, the Cooperative Republic of Guyana, the Republic of CÃ ´te d'Ivoire, Jamaica, the Republic of Kenya, the Republic of Madagascar, the Republic of Malawi, the Republic of Mauritius, the Republic of Suriname, Saint Kitts and Nevis, the Kingdom of Swaziland, the United Republic of Tanzania, the Republic of Trinidad and Tobago, the Republic of Uganda, the Republic of Zambia, the Republic of Zimbabwe and, on the other hand, the Republic of India on the supply of raw cane sugar to be refined(2001/870/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with the first sentence of Article 300(2), thereof,Having regard to the proposal from the Commission,Whereas:(1) Negotiations with the ACP States referred to in Protocol 3 on ACP sugar of Annex V to the ACP-EC Partnership Agreement(1) and India have taken place in order to define the conditions under which imports of raw cane sugar from those countries under the additional quota will take place.(2) Article 26(1) of Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector(2), provides that tariff quotas resulting from agreements concluded in the framework of the Uruguay Round of multinational trade negotiations shall be opened and administered in accordance with detailed rules adopted under the procedure laid down in Article 42 of that Regulation.(3) Article 39(3) of Regulation (EC) No 1260/2001 states that a shortfall to fill the maximum needs of the Community refineries is to be covered by importing special preferential sugar at a special rate of duty under agreements with States referred to in Article 35 of that Regulation and other States with which agreements have been concluded. These negotiations have resulted in a tariff quota with varying quantities for the ACP countries and 10000 tonnes for India to which a minimum purchase price applies. The reduced duty is set at zero in view of the fact that other concessions are going to reduce the quantities supplied until now by the ACP countries and that the net earnings per tonne based on the guaranteed price, are supposed to remain stable during the five-year period of the current sugar market organisation.(4) The said negotiations have resulted in agreements which are subject to ratification by the Governments of the ACP States concerned, on the one hand, and the Republic of India, on the other hand, and by the Community.(5) It is appropriate therefore to open such a tariff quota for raw cane sugar to be refined for maintaining the current access for ACP States referred to in Protocol 3 of Annex V to the ACP-EC Partnership Agreement and the current access for the Republic of India.(6) It is appropriate to approve the Agreements in the form of an Exchange of Letters between the European Community and, on the one hand, the States referred to in the Protocol and, on the other hand, the Republic of India on the supply of raw cane sugar to refined,HAS DECIDED AS FOLLOWS:Article 1The Agreements in the form of an Exchange of Letters between the European Community and, on the one hand, Barbados, Belize, the Republic of Congo, Fiji, the Cooperative Republic of Guyana, the Republic of CÃ ´te d'Ivoire, Jamaica, the Republic of Kenya, the Republic of Madagascar, the Republic of Malawi, the Republic of Mauritius, the Republic of Surinam, Saint Kitts and Nevis, the Kingdom of Swaziland, the United Republic of Tanzania, the Republic of Trinidad and Tobago, the Republic of Uganda, the Republic of Zambia, the Republic of Zimbabwe and, on the other hand, the Republic of India on the supply of raw cane sugar to be refined are hereby approved on behalf of the Community.The text of Agreements are annexed to this Decision.Article 2The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreements referred to in Article 1 in order to bind the Community.Done at Brussels, 3 December 2001.For the CouncilThe PresidentF. Vandenbroucke(1) OJ L 195, 1.8.2000, p. 46.(2) OJ L 178, 30.6.2001, p. 1.